Fourth Court of Appeals
                                San Antonio, Texas
                                    November 16, 2016

                                   No. 04-16-00621-CV

                                   Gilbert Lee DAVIS,
                                        Appellant

                                            v.

               GOVERNMENT EMPLOYEES INSURANCE COMPANY,
                               Appellee

                 From the County Court at Law No. 7, Bexar County, Texas
                                 Trial Court No. 367896
                         Honorable Scott Roberts, Judge Presiding

                                         ORDER

     In accordance with this court’s opinion issued this date, this appeal is DISMISSED FOR
LACK OF JURISDICTION. It is ORDERED that no costs shall be assessed against appellant.

       It is so ORDERED on November 16, 2016.


                                             _____________________________
                                             Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2016.


                                             _____________________________
                                             Keith E. Hottle, Clerk